Wheeler, J.
It is objected to the charge of the Court, that the Judge referred to the decision of the jury, the question whether the Act of the 22d of January, 1850, was a relief law. We do not so understand it. The Court told the jury, in effect, that, to entitle the plaintiff to recover, the certificates must have been granted to the colonists, by reason of a compliance by the contractor with his contract, and not by virtue of the Act of the 22d of January, 1850. (See 1st and 3d Inst.) It is of very little consequence by what name the Act of 1850 is called. The material question is, whether the legal rights of the colonists depend upon that law, or the colonization contract and laws in force during its subsistence. The contracts between the contractor and the colonists were made in anticipation of rights to land thereafter to be acquired by means of a compliance with the colonization contract and the laws under which it was made. At the time of the making of these contracts, the subject matter of them, titles to land, had no legal existence. It was by virtue of acts thereafter to be performed by the parties, that they were to be acquired, and become invested with the properties of legal rights. At that time everything was in expectancy. The only right the parties then had was the right to perform their contract with the Government, and reap the benefits it was intended to confer. But whether in fact they should ever enjoy the anticipated benefits, depended upon the contingency of their performance of their contract to colonize, and become colonists and inhabitants within the limits assigned, agreeably to the terms of the contract and law of colonization. It abundantly appears, from the evidence, that the contract was never performed. The time appointed for its performance expired, and with it the parties lost the only legal right they ever had under it, that of carrying it into complete execution according to its provisions. After the 15th of February, 1847, that right no longer remained. By reason of their non-performance, they ceased to have any longer any legal right; that is, such a right as the law will recognize, under or by virtue of the contract with the Government. They had, it is true, the same imperfect right which all have to appeal to the justice, generosity and magnanimity of the Government, which the latter may exercise through its legislative department; but they had no perfect right; none which a Court *286of Justice can recognize; which is what is understood by the term legal right. The principal contract, and all the anticipated fruits of it, in the way of legal rights, had become extinct, and so remained. The principal contract having thus fallen, all the other subordinate contracts of the parties, which were dependent upon, fell with it. And thus the matter stood at the passage of the Act of the 22d of January, 1850. The meritorious considerations which induced the Legislature to pass that Act, were not legal equities, so to speak; that is, they were not equities of which any Court of law or equity could take cognizance. In a legal point of view, therefore, the Act of 1850 must be regarded as conferring a pure donation. It was based, doubtless, on what were justly deemed highly meritorious considerations, of justice and policy. But the benefits conferred were not the less, in a legal point of view,- a free gift; for the recipients of the legislative bounty had no legal claim upon the Government. It matters not that they were ever so meritorious; every similar act of governmental favor is supposed to have for its motive a meritorious cause; but unless it be in discharge of some obligation of the Government, which the law recognizes, it cannot be deemed, in a legal sense, anything but an act of sovereign grace and bounty on the part of the political authority. The Act of 1850 did not, nor could it, resuscitate these fallen contracts. They remain, as they were upon the failure of the parties to perform them, on the 35th of February, 1847, incapable of being enforced. (Ordinance of 1845.) The Act of 1850 does not undertake to afford, nor can it afford, aid to the contractor to enforce the specific ■ performance of contracts with his colonists, which the former had lost all right to claim the performance of by his failure to perform on his part. Doubtless, if he expended money for their benefit, at their instance, or if he rendered them valuable services, they were liable to make restitution or compensation. But they are not bound specifically to perform a contract to convey land, their ability to do which was made to depend on his performance of precedent acts, which he has failed to perform. We conclude there was no error in the charge of the Court in the matters complained of.
In respect to the land contracted to be conveyed after the right was acquired under the Act of 1850, it is not perceived that there was any erroneous ruling adversely to the appellant. We are of opinion that there is no error in the judgment, and it is affirmed.
Judgment affirmed.